 

Exhibit 10.18

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

 

EMPLOYEE PERFORMANCE SHARE UNIT PLAN

(March 2015)

 

ARTICLE 1

PURPOSE

 

1.1Purpose

 

The purposes of this Performance Share Unit Plan (the “Plan”) are to:
(a) enhance the Corporation’s ability to provide longer term incentive
compensation to Participants which is linked to performance of the Corporation
and not dilutive to shareholders, (b) assist the Corporation in attracting,
retaining and motivating the Participants; (c) provide incentives and motivation
for Participants through equity-based incentives that link compensation with the
value of the Corporation’s Common Shares; and (d) promote a closer alignment of
interests between Participants and the shareholders of the Corporation by
associating a portion of Participants’ compensation with the Corporation’s
Common Share price or returns, or results achieved by the Corporation over the
medium term, that promote and recognize the success and growth of the
Corporation and assist in creating value for shareholders of the Corporation.

 

ARTICLE 2

INTERPRETATION

 

2.1Definitions

 

In and for the purposes of this Plan, except as otherwise expressly provided:

 

“Affiliate” means any corporation, partnership or other entity in which the
Corporation, directly or indirectly, has a majority ownership interest.

 

“Applicable Laws” means all corporate, securities or other laws (whether
Canadian or foreign, federal, provincial or state) applicable to the Corporation
in relation to the implementation and administration of this Plan and the
matters contemplated herein.

 

“Applicable Tax Withholdings” means any and all taxes and other source
deductions or other amounts which the Corporation or any Affiliate is required
by law to withhold or deduct in respect of any amount or amounts to be paid or
credited under this Plan.

 

“Beneficiary” of any Participant means, subject to any Applicable Laws, an
individual who, on the date of the Participant’s death, has been designated by
the Participant to receive benefits payable under this Plan following the death
of the Participant, either in a Grant Agreement or in such other form as may be
approved for such purpose by the Committee or the Corporation, or, where no such
designation is validly in effect at the time of death of a Participant, or if no
such individual validly designated survives the Participant until payment of
benefits payable under this Plan in respect of PSUs credited to the
Participant’s PSU Account, the legal representative (an administrator, executor,
committee or other like person) of the Participant.

 

 

 

  

“Board” means the board of directors of the Corporation.

 

“Board Guidelines” has the meaning defined in section 9.5.

 

“Business Day” means a day which is not a Saturday or Sunday or a day observed
as a holiday under the laws of the Province of British Columbia.

 

“Cause” for the purposes of the Plan, notwithstanding the terms of any agreement
between the Corporation or an Affiliate and any Participant, unless otherwise
defined in the applicable Grant Agreement or Grant Letter in respect of any PSUs
granted or awarded to any Participant, means the wilful and continued failure by
a Participant to substantially perform, or otherwise properly carry out, the
Participant’s duties on behalf of the Corporation or an Affiliate, or to follow,
in any material respect, the lawful policies, procedures, instructions or
directions of the Corporation or any applicable Affiliate (other than any such
failure resulting from the Participant’s Disability or incapacity due to
physical or mental illness), or the Participant wilfully or intentionally
engaging in illegal or fraudulent conduct, financial impropriety, intentional
dishonesty, breach of duty of loyalty or any similar intentional act which is
materially injurious to the Corporation, or which may have the effect of
materially injuring the reputation, business or business relationships of the
Corporation or an Affiliate, or any other act or omission constituting cause for
termination of employment without notice or pay in lieu of notice at common law.
For the purposes of this definition, no act, or failure to act, on the part of a
Participant shall be considered “wilful” unless done, or omitted to be done, by
the Participant in bad faith and without reasonable belief that the
Participant’s action or omissions were in, or not opposed to, the best interests
of the Corporation and its Affiliates.

 

“Committee” means the Compensation Committee and any committee of the Board
which may subsequently be established or designated for this purpose and to
which the Board delegates administration of this Plan, provided that if the
Compensation Committee ceases to exist, without any successor committee coming
into existence, “Committee” shall mean the Board.

 

“Committee Guidelines” has the meaning defined in section 9.6.

 

“Common Shares” means common shares in the capital of the Corporation.

 

“Corporation” means Ritchie Bros. Auctioneers Incorporated.

 

“Disability” in respect of any Participant, for the purposes of this Plan, means
any physical or mental incapacity of the Participant that prevents the
Participant from substantially fulfilling the Participant’s duties and
responsibilities on behalf of the Corporation, or, if applicable, an Affiliate,
or the Participant, to a substantial degree, being unable, due to illness,
disease, affliction, mental or physical disability or incapacity or similar
cause, to fulfill the Participant’s duties and responsibilities as an employee
of the Corporation or, if applicable, an Affiliate.

 

“Dividends” means ordinary course cash dividends which are declared and paid by
the Corporation on the Common Shares (and, for greater certainty, “Dividends”
will not include dividends which are payable in shares or securities or in
assets other than cash but will, however, include dividends which may be
declared in the ordinary course by the corporation on the Common Shares which
are payable, at the option of a shareholder, either in cash or in shares or
securities or in assets other than cash, reflecting the cash amount per Common
Share of such dividend).

 

2 

 

  

“Dividend Equivalents” has the meaning defined in section 4.2.

 

“Employed” with respect to a Participant, means that (a) the Participant is
performing work at a workplace of the Corporation or an Affiliate, or elsewhere
on behalf of and at the direction of the Corporation or an Affiliate, or (b) the
Participant is not actively so performing such work due to a Period of Absence,
and (c) has not been given, or received, a notice of termination of employment
by the Corporation or an Affiliate. For greater certainty, a Participant shall
not be considered “Employed” or otherwise an Employee during any Notice Period
that arises upon the involuntary termination of the employment, whether for
Cause or otherwise, of the Participant by the Corporation or an Affiliate, as
applicable.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Employee” means an employee of the Corporation or of any Affiliate.

 

“Fair Market Value” of a Common Share on any day means the volume weighted
average price of the Common Shares reported by the New York Stock Exchange for
the twenty trading days immediately preceding that day (or, if the Common Shares
are not then listed and posted for trading on the New York Stock Exchange, on
such other exchange or quotation system as may be selected for that purpose by
the Committee), provided that if the Common Shares are not listed or posted on
any exchange or quotation system, the Fair Market Value of the Common Shares
will be the fair market value of the Common Shares as determined by the
Committee, and provided that if the Fair Market Value as so determined is not
denominated in United States currency, the “Fair Market Value” shall be the
U.S. dollar equivalent of the Fair Market Value as herein otherwise determined.

 

“Good Reason” means a material adverse change by the Corporation or an Affiliate
to a Participant’s position, authority, duties, responsibilities or
compensation, excluding an isolated or inadvertent action not taken in bad faith
and which is remedied by the Corporation or Affiliate promptly after receipt of
written notice given by the Participant.

 

“Grant Agreement” means an agreement between the Corporation and a Participant
evidencing any PSUs granted or awarded, as contemplated in section 3.6, and
“Grant Letter” means a letter issued to a Participant by the Corporation as
contemplated in section 3.6, in each case together with such schedules,
exhibits, amendments, deletions or changes thereto as are permitted under this
Plan.

 

“Grant Date” for any PSUs means the effective date of the grant or award of such
PSUs to a Participant under section 3.1.

 

“Income Tax Regulations” means regulations under the Income Tax Act (Canada).

 

3 

 

  

“Insider” means an “insider” of the Corporation within the meaning of that term
as found in the Securities Act (Ontario) who are “reporting insiders” (as
defined in National Instrument 55-104 – Insider Reporting Requirements and
Exemptions), and includes “associates” (which has the meaning as found in the
Securities Act (Ontario)) and “affiliates” (which has the same meaning as
“affiliated companies” as found in the Securities Act (Ontario) and also
includes those issuers that are similarly related, whether or not any of the
issuers are corporations, companies, partnerships, limited partnerships, trusts,
income trusts or investment trusts or any other organized entity issuing
securities) of the insider and “issued to Insiders” includes direct or indirect
issuances.

 

“Notice Period”, in respect of any Participant whose employment is terminated by
the Corporation (or an Affiliate), means such period, if any, as the Committee
or an executive officer (other than the Participant) may in their discretion,
designate as the period of notice required to be given to the Participant in
respect of termination of his or her employment without Cause (and, for greater
certainty, there is no obligation for uniformity of treatment of Participants,
or any group of Participants, whether based on salary grade or organization
level or otherwise).

 

“Participant” means an Employee who has been designated by the Board or
Committee as eligible to participate in this Plan pursuant to section 3.1.

 

“Performance Period”, in respect of any PSU, except as the Committee may
otherwise determine, means the period commencing on the first day of the
calendar year in which PSU is granted or awarded and ending on such time as the
Board or Committee may determine pursuant to sections 3.1 or 3.2, provided,
however, that such period may be reduced or eliminated from time to time or at
any time as determined by the Board or Committee. Except as may otherwise be
determined by the Board or Committee, the Performance Period for any PSU
granted, awarded or credited pursuant to section 4.2 or 5.2 shall be the same as
the Performance Period of the PSU in respect of which such additional PSUs are
granted, awarded or credited.

 

“Performance Share Unit” or “PSU” means one notional Common Share (without any
of the attendant rights of a shareholder of such share, including the right to
vote such share and the right to receive dividends thereon, except to the extent
otherwise expressly provided herein) credited by bookkeeping entry to a notional
account maintained for the Participant in accordance with this Plan.

 

“Performance Share Unit Account” or “PSU Account” means an account described in
section 4.1.

 

“Period of Absence”, with respect to any Participant, means a period of time
throughout which the Participant is on maternity or parental or other leave or
absence approved by the Corporation (or, if applicable, an Affiliate) or
required by law, or is experiencing a Disability.

 

“Retirement” of a Participant, unless otherwise defined in the applicable Grant
Agreement or Grant Letter in respect of any PSUs granted or awarded to the
Participant, means the retirement of the Participant when the Participant is not
less than 55 years of age.

 

“Section 409A” means section 409A of the Internal Revenue Code of the United
States of America, including the rules and authority thereunder.

 

“Securities Compensation Arrangement” means any stock option, stock option plan,
employee stock purchase plan or any other compensation or incentive mechanism
involving the issuance or potential issuance of securities of the Corporation,
including a share purchase from treasury that is financially assisted by the
Corporation by way of a loan, guarantee or otherwise.

 

4 

 

  

“Senior Executive Performance Share Unit Plan” means the Senior Executive
Performance Share Unit Plan of the Corporation adopted and approved by the Board
on March 9, 2015 pursuant to which performance share units may be granted or
awarded to senior Employees, as the same may from time to time be amended.

 

“SEC Officer” means any person that is (i) an “officer” of the Corporation
within the meaning of Rule 16a-1(f) under the Exchange Act, regardless of
whether such person is then subject to Section 16 under the Exchange Act, or
(ii) a member of the Board.

 

“Stock Option Plan” means the amended and restated Stock Option Plan of the
Corporation, as the same may from time to time be amended.

 

“U.S. Participant” means a Participant that is a United States citizen, a
resident of the United States of America (including the States and the District
of Columbia and its territories and possessions and other areas subject to its
jurisdiction) or is otherwise subject to taxation under the Internal Revenue
Code of the United States of America, as amended, in respect of the
Participant’s compensation from the Corporation or an Affiliate.

 

“Valuation Date” has the meaning defined in section 6.1(b).

 

“Vested Performance Share Unit” and “Vested PSU” have the meanings defined in
section 5.1.

 

“Vesting Period”, in respect of any PSU, except as the Committee may otherwise
determine, means the period commencing on the effective date of the grant or
award of such PSU and ending on such time as the Board or Committee may
determine pursuant to sections 3.1 and 3.2, provided, however, that such period
may be reduced or eliminated from time to time or at any time as determined by
the Board or Committee. Except as may otherwise be determined by the Board or
Committee, the Vesting Period for any PSU granted, awarded or credited pursuant
to section 4.2 or 5.2 shall be the same as the Vesting Period of the PSU in
respect of which such additional PSUs are granted, awarded or credited.

 

2.2Interpretation

 

In and for the purposes of this Plan, except as otherwise expressly provided:

 

(a)“this Plan” means this Performance Share Unit Plan as it may from time to
time be modified, supplemented or amended and in effect;

 

(b)all references in this Plan to a designated “Article”, “section” or other
subdivision is to the designated Article, section or other subdivision of, this
Plan;

 

(c)the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Plan as a whole and not to any particular Article, section
or other subdivision of this Plan;

 

5 

 

  

(d)the headings are for convenience only and do not form a part of this Plan and
are not intended to interpret, define or limit the scope, extent or intent of
this Plan or any provision hereof;

 

(e)the singular of any term includes the plural, and vice versa, the use of any
term is generally applicable to any gender and, where applicable, a body
corporate, the word “or” is not exclusive and the word “including” is not
limiting whether or not non limiting language is used;

 

(f)any reference to a statute includes such statute and the regulations made
pursuant thereto, with all amendments made thereto and in force from time to
time, and any statute or regulations that may supplement or supersede statute or
regulations; and

 

(g)where the time for doing an act falls or expires on a day which is not a
Business Day, the time for doing such act is extended to the next Business Day.

 

2.3Governing Law

 

This Plan will be governed by and construed in accordance with the laws of the
Province of British Columbia. The validity, construction and effect of this
Plan, any rules and regulations relating to this Plan, and any determination,
designation, notice, election or other document contemplated herein shall be
determined in accordance with the laws of the Province of British Columbia and
the laws of Canada applicable therein.

 

2.4Severability

 

If any provision or part of this Plan is determined to be void or unenforceable
in whole or in part, such determination shall not affect the validity or
enforcement of any other provision or part hereof.

 

2.5Language

 

The Corporation and the Participants confirm their desire that this document
along with all other documents including all notices relating hereto, be written
in the English language. La Corporation et les participants confirment leur
volonté que ce document de même que tous les documents, y compris tout avis, s’y
rattachant soient rédigés en anglais.

 

2.6Currency

 

Except where expressly provided otherwise, unless the Committee determines
otherwise, all references in this Plan to currency and all payments to be made
pursuant hereto shall be in U.S. currency. Unless the Committee otherwise
determines, any currency conversion required to be made hereunder from United
States dollars to a foreign currency, or vice versa, will be made at the Bank of
Canada noon rate of exchange on the relevant day.

 

6 

 



 

ARTICLE 3

ELIGIBILITY AND AWARDS

 

3.1Eligibility and Grant of Awards

 

Subject to the terms and conditions of this Plan and any Board Guidelines or
Committee Guidelines, the Board or Committee may from time to time while this
Plan is in force;

 

(a)determine the Employees who may participate in this Plan and designate any
Employee as being a Participant under this Plan; and

 

(b)award or grant PSUs to any Participant and determine the number or value of
PSUs granted or awarded to each Participant, the vesting criteria and vesting
period and other terms, conditions and provisions applicable to such award or
grant or PSUs that are consistent with this Plan and that the Board or Committee
in its discretion determines to be appropriate.

 

3.2Terms and Conditions

 

Without limiting the generality of section 3.1, subject to section 6.4, for
greater certainty, pursuant to section 3.1 the Board and Committee have
authority to determine, in their discretion, the Employees to whom PSUs may be
awarded or granted, the number or value of PSUs that are awarded or granted to
any Participant and the terms, conditions and provisions of any PSUs awarded or
granted, including, without limitation, (i) the time and manner in which any PSU
shall vest; (ii) applicable conditions and vesting provisions and Performance
Period and Vesting Period (including any applicable performance criteria to be
achieved by the Corporation (or the Corporation and Affiliates) or a class of
Participants or by a particular Participant on an individual basis, within a
Performance Period or Vesting Period or as the trigger for the end of a
Performance Period or Vesting Period) applicable to any PSUs; (iii) any
additional conditions with respect to payment or satisfaction of any PSUs
following vesting of such PSUs; (iv) restrictions or limitations on Common
Shares that may be purchased pursuant to section 6.2, or Common Shares that may
be issued pursuant to section 6.3, including holding requirements or resale
restrictions and the nature of such restrictions or limitations; and (v) any
other terms and conditions as the Board or Committee may in its discretion
determine.

 

In making such determination, the Board or Committee shall consider the timing
of crediting PSUs to the Participant’s PSU Account and the vesting requirements
applicable to such PSUs to endeavour to ensure that the crediting of the PSUs
and the vesting requirements and payment to be made hereunder will not be
subject to the “salary deferral arrangement” rules under the Income Tax Act
(Canada) and any applicable provincial legislation.

 

3.3Service Period

 

Awards of PSUs may be made to Participants in respect of services to be
performed by the Participant in the current calendar year.

 

7 

 

  

3.4Awards at any Time

 

The Board or Committee may make awards of PSUs at any time and from time to time
during any year while this Plan is in force, and such designations and awards
need not be made at the same time or times in any year as in any other year.

 

3.5Limitation on Rights

 

Except as expressly set out herein or in any Board Guidelines, Committee
Guidelines or any Grant Agreement or Grant Letter, nothing in the Plan or in any
of the Board Guidelines or Committee Guidelines or in any Grant Agreement or
Grant Letter nor any action taken hereunder shall confer on any Employee or
Participant any right to be awarded any PSUs or additional PSUs. Except as
expressly set out herein or in any Board Guidelines or Committee Guidelines,
there is no obligation for uniformity of treatment of Participants, or any group
of Employees and the Board or Committee shall have authority, in their absolute
discretion, to determine the Employees to whom PSUs are awarded and the number
or value of PSUs awarded to any Participant, which may reflect such matters as
the Board or Committee, in their absolute discretion, may consider. Any award of
PSUs made to any Participant shall not obligate the Board or Committee to make
any subsequent award to such Participant.

 

3.6Grant Agreements and Grant Letters

 

Each award or grant of PSUs shall be evidenced by a written agreement (a “Grant
Agreement”) between the Corporation and the Participant or a letter (a “Grant
Letter”) issued to a Participant by the Corporation, or, if the Board or
Committee so determines, all awards or grants of PSUs to any Participant in any
calendar year, or other period of 12 consecutive months (or such longer period
as may be determined by the Board or the Committee) may be evidenced by a Grant
Agreement or Grant Letter, issued annually (or in such other frequency as the
Board or Committee may determine), in each case in such form as may be
prescribed, specified or approved by the Board or Committee. A Participant will
not be entitled to any award of PSUs or any benefit of this Plan unless the
Participant agrees with the Corporation to be bound by the provisions of this
Plan. By entering into an agreement described in this Section 3.6, each
Participant shall be deemed conclusively to have accepted and consented to all
terms and conditions of this Plan and all actions or decisions made by the Board
or the Committee or any person to whom the Committee may delegate administrative
powers and duties hereunder, in relation to this Plan. The provisions of this
Plan shall also apply to and be binding on Beneficiaries, other legal
representatives, other beneficiaries and successors of each Participant. For
greater certainty, no certificate shall be issued with respect to any PSUs.

 

3.7Beneficiaries

 

A Participant may, by written notice or election delivered to the Corporate
Secretary of the Corporation, in such form and executed and delivered in such
manner as the Committee may from time to time determine, specify or approve
(i) designate one or more individuals to receive the benefits payable under this
Plan following the death of the Participant, and (ii) modify, alter, change or
revoke any such designation, subject always to the provisions and requirements
of applicable law. For greater certainty, the validity of such designation, or
any such modification, alteration, change or revocation, will be subject to the
laws of the jurisdiction of residence of the Participant.

 

8 

 

  

3.8No Right to Hold Office

 

This Plan shall not be interpreted as either an employment agreement or a trust
agreement. Nothing in this Plan nor any Board Guidelines, Committee Guidelines
nor any Grant Agreement or Grant Letter nor any election made pursuant to this
Plan nor any action taken hereunder shall be construed as giving any Participant
the right to be retained in the continued employ or service of the Corporation
or any of its Affiliates, or, except as expressly set out herein, confer on any
Participant any right to be awarded any PSUs, or giving any Participant, any
Beneficiary, any dependent or relation as may be designed by a Participant by
testamentary instrument or otherwise, or any other person, the right to receive
any benefits not specifically expressly provided in this Plan nor shall it
interfere in any way with any other right of the Corporation or any Affiliate to
terminate the employment or service of any Participant at any time or to
increase or decrease the compensation of any Participant.

 

3.9No Representations

 

(a)The Corporation makes no representations or warranties to any Participant
with respect to this Plan or PSUs or Common Shares that may be acquired pursuant
to section 6.2 or issued pursuant to section 6.3. Participants are expressly
advised that the value of any PSUs, and Common Shares that may be acquired
pursuant to section 6.2 or issued pursuant to section 6.3, will, among other
things, fluctuate with the trading price of Common Shares.

 

(b)Participants agree to accept all risks associated with a decline in the
market price of Common Shares and all other risks associated with the holding of
PSUs or Common Shares that may be acquired pursuant to section 6.2 or issued
pursuant to section 6.3.

 

3.10No Restriction on Corporate Action

 

Nothing contained in this Plan shall be construed to prevent the Corporation
from taking any corporate action which is determined by the Board or the
Committee to be appropriate or in the best interests of the Corporation, whether
or not such action would have an adverse effect on this Plan or any PSUs
credited under this Plan and no Participant nor any other person shall have any
claim against the Corporation as a result of any such action.

 

3.11Compensation Programs

 

Neither the adoption of this Plan nor any Board Guidelines or Committee
Guidelines nor the provisions of any Grant Agreement or Grant Letter nor any
election made pursuant to this Plan nor any action taken hereunder shall be
construed as any limitation on the power or authority of the Board or Committee,
subject to Applicable Law, to (i) amend, modify, alter or suspend the
compensation structure or programs of the Corporation for employees; or
(ii) adopt any compensation structure or programs, whether in replacement of, or
in substitution for any other compensation structure or program of the
Corporation, for employees or otherwise, including the grant or awarding of any
“restricted share units” or “performance share units” (whether on the same terms
and conditions as set out herein or otherwise), either generally or only in
specific cases.

 

9 

 

  

3.12No Awards Following Last Day of Active Employment

 

Without limiting the generality of section 3.5, in the event any Participant
ceases to be Employed for any reason, notwithstanding any other provision
hereof, and notwithstanding any provision of any employment agreement between
any Participant and the Corporation or any Affiliate, such Participant shall not
have the right to be awarded any additional PSUs, and shall not be awarded any
PSUs pursuant to section 3.1 or section 4.2, after the last day of active
employment of such Participant on which such Participant actually performs the
duties of the Participant’s position, whether or not such Participant receives a
lump sum payment of salary or other compensation in lieu of notice of
termination, or continues to receive payment of salary, benefits or other
remuneration for any period following such last day of active employment.
Notwithstanding any other provision hereof, or any provision of any employment
agreement between any Participant and the Corporation or any Affiliate, in no
event will any Participant have any right to damages in respect of any loss of
any right to be awarded PSUs pursuant to section 3.1 or section 4.2 after the
last day of active employment of such Participant.

 

ARTICLE 4

PERFORMANCE SHARE UNIT ACCOUNTS

 

4.1Performance Share Unit Accounts

 

A notional account will be established for each Participant, to reflect such
Participant’s interest under this Plan. The account so established shall be
(i) credited with the number of PSUs (including, if applicable, fractional PSUs)
credited pursuant to section 3.1 and (ii) adjusted to reflect additional PSUs
(including, if applicable, fractional PSUs) credited pursuant to section 4.2 or
5.2, and the cancellation of PSUs (including, if applicable, fractional PSUs)
with respect to which payments are made pursuant to section 6.1 or which fail to
vest as contemplated in Article 5 or Article 7. PSUs that fail to vest in a
Participant pursuant to Article 5 or Article 7, or that are paid out to the
Participant or the Participant’s Beneficiary or legal representatives, shall be
cancelled and cease to be recorded in the Participant’s PSU Account as of the
date on which such PSUs are forfeited or cancelled under this Plan or are paid
out, as the case may be. Each such account shall be established and maintained
for bookkeeping purposes only. Neither this Plan nor any of the accounts
established hereunder shall hold any actual funds or assets.

 

4.2Dividend Equivalents

 

The PSU Account of each Participant will be credited with additional PSUs
(including, if applicable, fractional PSUs) (“Dividend Equivalents”) on each
dividend payment date in respect of which Dividends are paid by the Corporation
on the Common Shares. Such Dividend Equivalents will be computed by dividing:
(i) the product obtained by multiplying the amount of the Dividend declared and
paid by the Corporation on the Common Shares on a per share basis by the number
of PSUs recorded in the Participant’s PSU account on the record date for the
payment of such Dividend, by (ii) the Fair Market Value of a Common Share on the
date the Dividend is paid by the Corporation, with fractional PSUs calculated
and rounded to two decimal places. Notwithstanding the foregoing, no additional
PSUs shall be credited to the account of one or more Participants pursuant to
this section 4.2 from and after the date on which the Participant ceases to be
Employed.

 

10 

 

  

4.3Reorganization Adjustments

 

(a)In the event of any declaration of any stock dividend payable in securities
(other than a dividend which may be paid in cash or in securities at the option
of the holder of Common Shares), or any subdivision or consolidation of Common
Shares, reclassification or conversion of Common Shares, or any combination or
exchange of securities, merger, consolidation, recapitalization, amalgamation,
plan of arrangement, reorganization, spin off involving the Corporation or other
distribution (other than normal course cash dividends) of Corporation assets to
holders of Common Shares or any other similar corporate transaction or event,
which the Committee determines affects the Common Shares such that an adjustment
is appropriate to prevent dilution or enlargement of the rights of Participants
under this Plan, then, subject to any relevant resolutions of the Board (if
required in the opinion of the Corporation’s counsel) the Committee, in its sole
discretion, and without liability to any person, shall make such equitable
changes or adjustments, if any, as it considers appropriate, in such manner as
the Committee may consider equitable, to reflect such change or event including,
without limitation, adjusting the maximum number of Common Shares that may be
issued as contemplated in section 6.3(i) or adjusting the number of PSUs
outstanding under this Plan, provided that the value of the PSUs credited to a
Participant’s PSU Account immediately after such an adjustment shall not exceed
the value of the PSUs credited to such account immediately prior thereto.

 

(b)The Corporation shall give notice to each Participant in the manner
determined, specified or approved by the Committee of any change or adjustment
made pursuant to this section and, upon such notice, such adjustment shall be
conclusive and binding for all purposes.

 

(c)The Committee may from time to time adopt rules, regulations, policies,
guidelines or conditions with respect to the exercise of the power or authority
to make changes or adjustments pursuant to section 4.3(a). The Committee, in
making any determination with respect to changes or adjustments pursuant to
section 4.3(a), shall be entitled to impose such conditions as it considers or
determines necessary in the circumstances, including conditions with respect to
satisfaction or payment of all Applicable Tax Withholding.

 

(d)The existence of outstanding PSUs shall not affect in any way the right or
power and authority of the Corporation or its shareholders to make or authorize
any alteration, recapitalization, reorganization or any other change in the
Corporation’s capital structure or its business or any merger, amalgamation,
combination or consolidation of or involving the Corporation, or to create or
issue any bonds, debentures, shares or other securities of the Corporation, or
the rights and conditions attaching thereto, or to amend the terms and
conditions or rights and restrictions thereof (ranking ahead of the Common
Shares or otherwise), or any right thereto, or to effect the dissolution or
liquidation of the Corporation or any sale or transfer of all or any part of its
assets or business or any other corporate act or proceeding, whether of a
similar nature or character or otherwise.

 

11 

 

  

ARTICLE 5

VESTING

 

5.1Vesting General

 

Subject to section 5.3, unless the Board or Committee otherwise determines, all
PSUs awarded pursuant to section 3.1 to any Participant shall vest at the time
and in the manner determined by the Board or Committee at the time of the award
or grant and shall be set out in (or in a Schedule or Exhibit to) the Grant
Agreement or Grant Letter evidencing the award of such PSUs, provided that,
subject to the provisions of Article 7, such Participant remains Employed by the
Corporation or an Affiliate at the expiry of the Vesting Period applicable to
such PSUs. For greater certainty, PSUs that have been granted or awarded to a
Participant and which do not vest in accordance with this Article 5 or
Article 7, as applicable, shall be forfeited by the Participant and the
Participant will have no further right, title or interest in such PSUs and shall
have no right to receive any cash payment with respect to any PSU that does not
become a vested PSU. All PSUs referred to in section 4.2 shall vest at the time
when the PSUs in respect of which such Dividend Equivalents were credited vest.
Except where the context requires otherwise, each PSU which vests pursuant to
this section 5.1 (and each additional PSU which may be granted or credited
pursuant to section 5.2 which vests pursuant to section 5.2) shall be referred
to as a “Vested Performance Share Unit” or “Vested PSU” and collectively as
“Vested Performance Share Units” or “Vested PSUs”.

 

5.2Vesting of Additional PSUs

 

If determined pursuant to section 3.1 in connection with any award or grant of
PSUs and set out in (or in a Schedule or Exhibit to) the Grant Agreement or
Grant Letter evidencing the award of such PSUs, additional PSUs may be awarded
or granted to a Participant, or a Participant may be entitled to be credited
with additional PSUs, following the end of any performance period determined
pursuant to section 3.1 in relation to any PSUs or at the time of vesting of any
PSUs granted or awarded pursuant to section 3.1, which additional PSUs shall be
fully vested when granted, unless otherwise determined by the Board or
Committee.

 

5.3Waiver of Vesting Criteria

 

Subject to section 6.4, the Board or Committee may, in its discretion, waive any
restrictions with respect to vesting criteria, conditions, limitations or
restrictions with respect to any PSUs granted or awarded to any Participant
(including reducing or eliminating any Performance Period or Vesting Period
originally determined) and may, in its discretion, at any time permit the
acceleration of vesting of any or all PSUs or determine that any PSU has vested,
in whole or in part, all in such manner and on such terms as may be approved by
the Board or Committee, where in the opinion of the Board or Committee it is
reasonable to do so and does not prejudice the rights of the Participant under
the Plan.

 

12 

 

  

ARTICLE 6

PAYMENT FOLLOWING VESTING

 

6.1Payment Following Vesting

 

(a)Subject to Article 7, following vesting of any PSU recorded in any
Participant’s PSU Account, the Corporation will pay the Participant a payment in
an amount equal to the number of such Vested PSUs multiplied by the Fair Market
Value of one Common Share as at the date of vesting, payable or to be satisfied,
as determined by the Committee:

 

(i)by a lump sum payment in cash, net of all Applicable Tax Withholdings;

 

(ii)subject to the shareholders of the Corporation approving this Plan, by
applying all of such amount, net of all Applicable Tax Withholdings, to the
purchase of Common Shares in accordance with section 6.2, provided that,
notwithstanding any other provision of this Plan, this means of paying or
satisfying the payment shall not be available with respect to any award or grant
made to any Participant that is an SEC Officer at the time of the award or grant
or that becomes an SEC Officer at any time prior to the time of payment; or

 

(iii)subject to the shareholders of the Corporation approving this Plan,
including the provisions of this Plan permitting the Corporation to issue Common
Shares under section 6.3 hereof, and the rules, policies or requirements of any
stock exchange on which the Common Shares are listed or quoted, by the issuance
from treasury to the Participant of Common Shares in accordance with
section 6.3.

 

(b)Notwithstanding the foregoing, if at the date of vesting of any PSUs, a
Participant or the Corporation may be in possession of undisclosed material
information regarding the Corporation, or on such date of vesting, pursuant to
any insider or securities trading policy of the Corporation, the ability of a
Participant or the Corporation to trade in securities of the Corporation may be
restricted, the Committee may, in its discretion, determine that the payment to
be paid to any Participant in respect of any Vested PSUs shall be an amount
equal to the number of Vested PSUs multiplied by the Fair Market Value of one
Common Share as at such date (the “Valuation Date”), following the date of
vesting, which is after the later of (i) the date on which the Participant or
the Corporation is no longer in possession of material undisclosed information
and (ii) the date on which the ability of the Participant or the Corporation to
trade in securities of the Corporation is not restricted, as may be determined
by the Committee.

 

13 

 

  

(c)The Committee may, at the time of any award or grant of PSUs under this Plan,
or at any time thereafter, determine, subject to the provisions of
section 6.1(a) and 6.3(a), and without prejudice to the discretion of the
Committee pursuant to section 6.2(e) or 6.3(g), or otherwise in this Plan,
whether payment of the amount referred to in section 6.1(a) is to be paid or
satisfied (i) as contemplated in section 6.1(a)(i), (ii) as contemplated in
section 6.1(a)(ii) or (iii) as contemplated in section 6.1(a)(iii) and may from
time to time after any such determination, change such determination.

 

(d)For greater certainty, and without limiting any other provisions hereof,
including section 9.9, the Corporation shall be entitled to withhold, or cause
to be withheld, and deduct, or cause to be deducted, from the amount payable
pursuant to section 6.1(a) an amount that the Corporation estimates is equal to
Applicable Tax Withholdings in respect of such payment, prior to the
determination of the amount of such Applicable Tax Withholding, and pay or
satisfy the balance of such payment to be applied in accordance with section 6.1
and section 6.2 or section 6.3, as applicable.

 

6.2Purchase of Common Shares

 

(a)Subject to section 6.4, the payment referred to in section 6.1(a)(ii), net of
all Applicable Tax Withholding, is to be applied to the purchase of Common
Shares on behalf of the Participant, in the open market, through the facilities
of the New York Stock Exchange (or such other exchange or market as the
Committee may designate from time to time) in such manner, and to be held on
such terms, as the Committee may from time to time determine or approve.

 

(b)Without limiting the generality of the foregoing, such manner, and terms,
referred to in section 6.2(a) may (but need not) include providing for:

 

(i)the appointment of a person to act as trustee or administrator or
administrative agent in relation to the Plan or the purchase of Common Shares,
or the engagement of an investment dealer to purchase Common Shares on behalf of
a Participant, which may include the holding of such Common Shares on behalf of
a Participant and, if applicable, the indemnification of such person or
investment dealer;

 

(ii)all or any portion of any payment referred to in section 6.1(a) being paid
in cash to such trustee or administrator, investment dealer, or other person as
the Committee may direct, which may be acting as trustee or administrator or
administrative agent for the purposes of this Plan, or acting on behalf of the
Participant, or otherwise (or to an investment dealer engaged by any such
trustee, administrator or other person) to be used by such trustee,
administrator, investment dealer or other person to purchase, on behalf of the
Participant, in the open market, Common Shares;

 

14 

 

  

(iii)a trustee, administrator, investment dealer or other person being
instructed (A) to control the timing, amount and manner of purchases; (B) to use
its best efforts to make purchases of Common Shares as contemplated in this
section 6.2 at prevailing market prices; (C) that it may limit the daily volume
of purchases of Common Shares or cause such purchases to be made over several
trading days to the extent that such action may be considered necessary to avoid
disrupting the market price for Common Shares or negatively affecting the market
price for the Common Shares or otherwise in the best interests of the
Corporation; (D) where purchases are being made at the same time on behalf of
more than one Participant, to make such purchases on a basis that the average
purchase price of Common Shares purchased in respect of each Participant
purchased at such time will be the same; and (E) to notify or report to the
Corporation and the Participant regarding such purchases, which notice or report
may include information regarding (I) the aggregate purchase price for Common
Shares purchased on behalf of the Participant, (II) the purchase price per
Common Share for each Common Share purchased on behalf of the Participant,
(III) the amount of any related brokerage commission; and (IV) the settlement
date for the purchase of the Common Shares purchased on behalf of the
Participant;

 

(iv)the Common Shares purchased pursuant to this section 6.2 on behalf of a
Participant being held by the Participant, or on behalf of a Participant, by
such person, and on such terms, as the Committee may, from time to time
determine or approve, and the certificates representing the Common Shares so
purchased being issued in the name of such person or persons (which may, if the
Committee so determines, include the Participant or such person or person as the
Participant may direct) and such certificates being delivered to such person, or
credited to such investment dealer or custodial account with such person (to be
held on behalf of the Participant if they are not held by the Participant), as
the Committee may from time to time determine or approve;

 

(v)if after any trustee, administrator, investment dealer or other person that
purchases Common Shares on behalf of a Participant pursuant to this section 6.2
applies the amount of any payment referred to in section 6.1(a) that is paid as
contemplated in this section 6.2 to the purchase of whole Common Shares, any
amount that remains shall be paid, net of any Applicable Tax Withholding, to the
Participant or held or paid or dealt with, on behalf of the Participant, as the
Committee may from time to time determine or approve;

 

15 

 

  

(vi)if any Common Shares purchased on behalf of a Participant pursuant to this
section 6.2 may be held by a trustee, administrator, administrative agent or
other person, on behalf of the Participant, provisions regarding (A) dealing
with distributions paid on or in respect of such Common Shares, which shall be
the property of, and received on behalf of, the Participant; (B) reporting to
the Participants and the Corporation regarding Common Shares and distributions
held on behalf of the Participant; (C) notice to the Participant of meetings of
holders of Common Shares and voting of Common Shares held on behalf of the
Participant; (D) notice to the Participant of take over bids, issuer bids,
rights offerings or other events; (E) rights of the trustee, administrator agent
or other person holding Common Shares on behalf of the Participant to withhold
or deduct taxes or other amounts; (F) withdrawal of Common Shares held on behalf
of the Participant, including in the event the Participant ceases to be an
employee, or satisfies share ownership guidelines adopted by the Board or any
committee of the Board; and (G) restrictions regarding the ability of the
Participant to withdraw or transfer Common Shares that are held on behalf of the
Participant where the Participant is not, or would not, following a transfer of
such Common Shares, be in compliance with share ownership guidelines adopted by
the Board or any committee of the Board; and

 

(vii)any requirements that may be applicable under any Applicable Laws,
including any requirement that may restrict the transferability of any Common
Shares held by or on behalf of a Participant;

 

in each case as the Committee may from time to time determine or approve.

 

(c)Notwithstanding section 6.2(a) and (b), the Corporation shall be responsible
for paying all brokerage commissions or similar fees in connection with
purchases of shares pursuant to this section 6.2, but, unless the Committee
otherwise determines, the Corporation will not be responsible for brokerage fees
and other administration or transaction costs relating to the transfer, sale or
other disposition of Common Shares held by or on behalf of the Participant that
have been previously purchased on behalf of the Participant pursuant to
section 6.2.

 

(d)Unless the Committee otherwise determines:

 

(i)the payment referred to in section 6.1(a)(ii), net of Applicable Tax
Withholding, will be paid by the Corporation, on behalf of the Participant, to a
broker or broker dealer designated by the Committee from time to time, or
failing such designation, a broker or broker dealer selected by the Corporation,
in either case, who is independent of the Corporation who is a member of, or
otherwise qualified to purchase Common Shares on, the exchange on which the
Common Shares are traded and are to be purchased in accordance with this
provision, with instructions to purchase Common Shares on behalf of the
Participant, in the open market, through the facilities of the New York Stock
Exchange (or such other exchange or market as the Committee may designate from
time to time), using such payment, net of Applicable Tax Withholding;

 

(ii)the Corporation shall notify and provide the broker or broker dealer with
directions with respect to the Participants on whose behalf any such payment is
being made, and the amount of such payment applicable to such Participant;

 

16 

 

  

(iii)the Corporation shall request the broker or broker dealer to notify the
Participant, and the Corporation, of (A) the aggregate purchase price for Common
Shares purchased on behalf of the Participant; (B) the purchase price per Common
Share; (C) the amount of the related brokerage commissions in respect of the
purchases; and (D) the settlement date for the purchase or purchases of Common
Shares, and request the broker or broker dealer to deliver to the Participant
(or if applicable, the Participant’s Beneficiary), or as the Participant (or, if
applicable, Beneficiary) may otherwise instruct, one or more certificates
representing Common Shares purchased on behalf of the Participant, or, if
instructed by the Participant (or, if applicable Beneficiary) credit such Common
Shares to an account with the broker or broker dealer in the name of the
Participant (and, if, after the broker or broker dealer applies the payment, net
of Applicable Tax Withholding, to the purchase of whole Common Shares, as
provided herein, any amount remains payable in respect of such Participant, the
broker or broker dealer shall pay such amount in cash (net of any Applicable Tax
Withholding) to the Participant (or the Participant’s Beneficiary, if
applicable), as soon as practicable, and in any event within the time
contemplated in section 6.4); and

 

(iv)the purchases by the broker or broker dealer will be made in the open market
through the facilities of the New York Stock Exchange (or such other exchange or
market as the Committee may designate from time to time) at the prevailing
market prices and in accordance with the rules, policies of the exchange, at the
broker or broker dealer’s discretion, and the broker or broker dealer shall be
entitled to control the time, amount and manner of purchases; provided that the
broker or broker dealer shall, in its discretion, be entitled to limit the daily
volume of purchases of Common Shares or cause such purchases to be made over
several trading days to the extent such action may be considered necessary or
desirable to avoid disrupting the market price for Common Shares or negatively
affecting the market price for the Common Shares or otherwise in the best
interests of the Corporation and entitled, where purchases are being made at the
same time on behalf of more than one Participant, to make such purchases on a
basis that the average purchase price of Common Shares purchased in respect of
each Participant purchased at such time will be the same .

 

(e)Notwithstanding section 6.1(a) and the foregoing provisions of this
section 6.2, the Committee may, in its discretion, determine that a payment
referred to in section 6.1(a)(ii) shall not be applied to the purchase of Common
Shares on behalf of any Participant, including, without limitation, if the
Committee is not satisfied that such purchase will be exempt from all
registration or qualification requirements of any applicable securities laws of
Canada (including the provinces thereof) or of the United States of America
(including the states thereof) or any other foreign jurisdiction and applicable
by-laws, rules or regulations of any stock exchange on which the Common Shares
may be listed or posted for trading. If the Committee makes such a
determination, notwithstanding section 6.1(a), the payment required pursuant to
section 6.1(a)(ii) shall be payable by a lump sum payment in cash, net of all
Applicable Tax Withholding.

 

17 

 

  

(f)Notwithstanding the other provisions of this section 6.2, in the event the
payment referred to in section 6.1(a)(ii), net of Applicable Tax Withholding, is
paid to any trustee, administrator, administrative agent or other person to make
purchases of Common Shares on behalf of any Participant, the trustee,
administrator, administrative agent or other person will receive such funds as
nominee and agent on behalf of the Participant, and if any Common Shares
purchased pursuant to this section 6.2 are held by a trustee, administrator or
administrative agent or other person following such purchase, such Common
Shares, and distributions which may be received in respect thereof, shall be the
property of the Participant and be held by such person as nominee and agent on
behalf of the Participant as the Participant’s property, and subject to the
Participant’s direction.

 

6.3Issuance of Common Shares

 

(a)Notwithstanding section 6.1(a), and the other provisions of this section 6.3,
no Common Shares shall be issued pursuant to this section 6.3, unless:

 

(i)this Plan, including the provisions of this Plan permitting the Corporation
to issue Common Shares under this section 6.3, has been approved by shareholders
of the Corporation; and

 

(ii)the number of Common Shares to be issued will not result in the restrictions
referred to in section 6.3(i), (l) or (m) being contravened.

 

(b)Subject to section 6.3(a) and section 6.4, the payment referred to in
section 6.1(a)(iii), net of Applicable Tax Withholdings, is to be paid or
satisfied by the application of the amount referred to in section 6.1(a)(iii),
net of Applicable Tax Withholdings (the “Net Payment Amount”) to the
subscription by the Participant for, and issuance by the Corporation to the
Participant of, Common Shares at an issue price per share equal to the Fair
Market Value of one Common Share as at the date of vesting (or, if
section 6.1(b) is applicable, the Fair Market Value of one Common Share as at
the Valuation Date determined pursuant to section 6.1(b)). The number of Common
Shares to be so issued shall be equal to the whole number of Common Shares that
is determined by dividing the Net Payment Amount by the Fair Market Value of one
Common Share as contemplated in this section 6.3(b). Where dividing the Net
Payment Amount by such Fair Market Value would otherwise result in a fraction of
a Common Share potentially being required to be issued, the number of Common
Shares to be issued shall be rounded down to the next whole number of Common
Shares. No fractional Common Shares shall be issued and any fractional share
entitlement will be satisfied by a cash payment to the Participant in an amount
equal to such fractional share entitlement multiplied by the Fair Market Value
of one Common Shares as contemplated in this section 6.3(b). Common Shares
issued by the Corporation pursuant to this section 6.3 shall be considered fully
paid in consideration of application of the Net Payment Amount, less any cash
payment in respect of any fractional share entitlement as contemplated in this
section 6.3(b), to the subscription by the Participant for Common Shares issued
at an issue price equal to the Fair Market Value of one Common Shares as
contemplated in this section 6.3(b).

 

18 

 

  

(c)Subject to the provisions of sections 6.3(a) and (b), Common Shares issued
pursuant to this section 6.3 are to be issued in such manner, and to be held on
such terms, as the Committee may from time to time determine or approve.

 

(d)Without limiting the generality of the foregoing, such manner, and terms,
referred to in section 6.3(c) may (but need not) include providing for:

 

(i)the appointment of a person to act as trustee or administrator or
administrative agent in relation to the Plan or holding of Common Shares issued
pursuant to this section 6.3 on behalf of a Participant, and, if applicable, the
indemnification of such person;

 

(ii)the Common Shares issued pursuant to this section 6.3 being held by the
Participant, or on behalf of a Participant, by such person, and on such terms,
as the Committee may, from time to time determine or approve, and the
certificates representing the Common Shares so purchased being issued in the
name of such person or persons (which may, if the Committee so determines,
include the Participant or such person or person as the Participant may direct)
and such certificates being delivered to such person, or credited to such
investment dealer or custodial account with such person (to be held on behalf of
the Participant if they are not held by the Participant), as the Committee may
from time to time determine or approve;

 

(iii)if any Common Shares issued pursuant to this section 6.3 may be held by a
trustee, administrator, administrative agent or other person, on behalf of the
Participant, provisions regarding (A) dealing with distributions paid on or in
respect of such Common Shares, which shall be the property of, and received on
behalf of, the Participant; (B) reporting to the Participants and the
Corporation regarding Common Shares and distributions held on behalf of the
Participant; (C) notice to the Participant of meetings of holders of Common
Shares and voting of Common Shares held on behalf of the Participant; (D) notice
to the Participant of take over bids, issuer bids, rights offerings or other
events; (E) rights of the trustee, administrator agent or other person holding
Common Shares on behalf of the Participant to withhold or deduct taxes or other
amounts; (F) withdrawal of Common Shares held on behalf of the Participant,
including in the event the Participant ceases to be an employee, or satisfies
share ownership guidelines adopted by the Board or any committee of the Board;
and (G) restrictions regarding the ability of the Participant to withdraw or
transfer Common Shares that are held on behalf of the Participant where the
Participant is not, or would not, following a transfer of such Common Shares, be
in compliance with share ownership guidelines adopted by the Board or any
committee of the Board; and

 

19 

 

  

(iv)any requirements that may be applicable under any Applicable Laws, including
any requirement that may restrict the transferability of any Common Shares
issued pursuant to this section 6.3 and held by or on behalf of a Participant;

 

in each case as the Committee may from time to time determine or approve.

 

(e)Notwithstanding section 6.3(c) and (d), unless the Committee otherwise
determines, the Corporation will not be responsible for brokerage fees and other
administration or transaction costs relating to the transfer, sale or other
disposition of Common Shares held by or on behalf of the Participant that have
been issued pursuant to section 6.3.

 

(f)Unless the Committee otherwise determines, Common Shares issued pursuant to
this section 6.3 shall be issued to the Participant (or, if applicable, the
Participant’s Beneficiary) and one or more certificates representing the Common
Shares so issued shall be delivered to the Participant (or, if applicable, the
Participant’s Beneficiary), or, if the Participant (or, if applicable, the
Participant’s Beneficiary) may so direct, to the investment dealer for the
Participant (or, if applicable, the Participant’s Beneficiary) as the
Participant (or, if applicable, the Participant’s Beneficiary) may direct, which
is acceptable to the Corporation, acting reasonably.

 

(g)Notwithstanding section 6.1(a) and the foregoing provisions of this
section 6.3 , the Committee may, in its discretion, determine that a payment
referred to in section 6.1(a)(iii) shall not be paid or satisfied by the
issuance of Common Shares, pursuant to this section 6.3, including, without
limitation, if the Committee is not satisfied that such issuance will be exempt
from all registration or qualification requirements of any applicable securities
laws of Canada (including the provinces thereof) or of the United States of
America (including the states thereof) or any other foreign jurisdiction and
applicable by-laws, rules or regulations of any stock exchange on which the
Common Shares may be listed or posted for trading. If the Committee makes such a
determination, notwithstanding section 6.1(a), the payment required pursuant to
section 6.1(a)(iii) shall be payable by a lump sum payment in cash, net of all
Applicable Tax Withholdings.

 

20 

 

  

(h)Notwithstanding the other provisions of this section 6.3, in the event Common
Shares issued pursuant to this section 6.3 are to be held by any trustee,
administrator, administrative agent or other person on behalf of any
Participant, the trustee, administrator, administrative agent or other person
will receive and hold such Common Shares as nominee and agent on behalf of the
Participant, and such Common Shares, and distributions which may be received in
respect thereof, shall be the property of the Participant and be held by such
person as nominee and agent on behalf of the Participant as the Participant’s
property, and subject to the Participant’s direction.

 

(i)The aggregate maximum number of Common Shares that may be issued pursuant to
this Plan and the Senior Executive Performance Plan, is 1,000,000 Common Shares,
subject to the adjustment of such maximum number as provided in section 4.3(a).

 

(j)The Board will reserve for allotment from time to time out of the authorized
but unissued Common Shares sufficient Common Shares to provide for issuance of
all Common Shares which are issuable under this section 6.3 and may from time to
time reserve for allotment out of the unissued Common Shares such number of
Common Shares as the Committee may from time to time estimate or determine is
the number of Common Shares that may be issued under this section 6.3.

 

(k)For greater certainty, nothing in this Plan shall be construed as to confer
on any Participant any rights as a shareholder of the Corporation with respect
to any Common Shares which may be reserved for issuance under this section 6.3.
A Participant will only have rights as a shareholder of the Corporation with
respect to Common Shares that are issued to the Participant pursuant to and in
accordance with the provisions of this section 6.3 or which are acquired by or
on behalf of the Participant pursuant to and in accordance with the provisions
of section 6.2.

 

(l)The number of Common Shares issuable to Insiders, at any time, pursuant to
(i) this Plan, or (ii) any other Securities Compensation Arrangement, including
(A) the Stock Option Plan, and (B) the Senior Executive Performance Share Unit
Plan, cannot exceed 10% of the issued and outstanding Common Shares.

 

(m)The number of Common Shares issued to Insiders, within any one year period,
under any (i) this Plan, and (ii) any other Securities Compensation Arrangement,
including (A) the Senior Executive Performance Share Unit Plan and (B) the Stock
Option Plan, cannot exceed 10% of the issued and outstanding Common Shares.

 

(n)No Common Shares may be issued or reserved for issuance under this Plan to
any non-employee director of the Corporation.

 

6.4Restriction

 

For greater certainty, no terms or conditions determined by the Board or the
Committee pursuant to section 3.1 or 3.2 may have the effect of causing payment
of the value of a PSU to a Participant, or the personal representatives of a
Participant, after December 31 of the third calendar year following the calendar
year in respect of which such PSU (or, in the case of any additional PSU
credited pursuant to section 4.2 or section 5.2, the PSU in respect of which
such additional PSU was credited) was granted or awarded.

 

21 

 

  

6.5Time of Payment

 

Subject to section 6.4, amounts payable pursuant to section 6.1 will be paid as
soon as practicable following the end of the month in which the PSUs vest after
the Corporation has determined the number of PSUs that have vested.
Notwithstanding the foregoing, if payment of any amount pursuant to this
section 6.5 would otherwise occur at any time during which a Participant may be
in possession of undisclosed material information regarding the Corporation, or
at any time during which, pursuant to any insider or securities trading policy
of the Corporation, the ability of a Participant to trade in securities of the
Corporation may be restricted, unless the Committee otherwise determines,
payment will be postponed to the date which is five days after the later of
(i) the date on which the Participant is no longer in possession of material
undisclosed information or (ii) the date on which the ability of the Participant
to trade in securities of the Corporation is not restricted.

 

6.6U.S. Participants

 

(a)It is intended that this Plan, and PSUs granted hereunder, and payments made
pursuant to this Plan, shall comply with, or qualify for an exemption from, the
requirements of Section 409A and shall be construed consistently therewith and
interpreted in a manner consistent with that intention. Notwithstanding anything
to the contrary in this Plan, all payments with respect to PSUs granted to a
U.S. Participant that are intended to be exempt from Section 409A as short term
deferrals pursuant to Treas. Reg. Section 1.409A-1(b)(4) will be made no later
than the 15th day of the third month after the taxation year of the Corporation
in which such PSUs no longer are subject to a substantial risk of forfeiture. .

 

(b)PSUs granted to U.S. Participants that are subject to Section 409A will be
governed by the following provisions. Unless otherwise provided in an applicable
Grant Agreement, payments with respect to PSUs will be settled and paid out as
soon as practicable following the last day of the Vesting Period, and in all
cases by the later of 1) December 31st of the calendar year in which the last
day of the Vesting Period occurs, and 2) the 15th day of the third month
following the last day of the Vesting Period.

 

(c)Subject to section 6.6(d), the Committee will not, pursuant to section 5.3,
waive any restrictions with respect to vesting criteria, limitations or
restrictions in respect of any PSUs granted to any U.S. Participant that, absent
such waiver, would not vest prior to the Participant ceasing to be an Employee,
where, to the knowledge of the Committee, absent such waiver, this Plan, the
PSUs granted to any U.S. Participant, and any payment to be made pursuant to
this Plan in respect thereof, would comply with, or qualify for an exemption
from, the requirements of Section 409A, but would not, as a result of such
waiver comply with, or qualify for an exemption from, the requirements of
Section 409A.

 

22 

 

  

(d)Notwithstanding the foregoing, or any other provision of this Plan, and
without limiting the generality of section 9.7(b), the Corporation and its
Affiliates make no undertaking to preclude Section 409A from applying to this
Plan or any PSUs granted hereunder, and none of the Corporation, any of its
Affiliates, the Board, the Committee, nor any member thereof, nor any officer,
employee or other representative of the Corporation or any Affiliate shall have
any liability to any U.S. Participant, or any Beneficiary or other person, if
any PSU that is intended to be exempt from, or compliant with, Section 409A is
not so exempt or compliant, or for any action taken by the Committee pursuant to
the provisions of this Plan, including, without limitation, sections 5.3, 6.1,
6.2 or 6.3, and have no liability to any Participant for any taxes, interest or
penalties resulting from any non-compliance with the requirements of
Section 409A, and without limiting the generality of section 9.9,
U.S. Participants (and their Beneficiaries and legal representatives) shall at
all times be solely responsible for payment of all taxes, interest and penalties
under Section 409A or as a result of any non-compliance with the requirements of
Section 409A.

 

ARTICLE 7

TERMINATION

 

7.1Termination Without Cause

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the termination by the Corporation or an
Affiliate of a Participant’s employment with the Corporation or an Affiliate
other than for Cause, including termination by the Corporation or an Affiliate
of the Corporation of a Participant’s employment (i) following the making of a
declaration of a court of competent jurisdiction that the Participant is
incapable of managing the Participant’s own affairs by reason of mental
infirmity or the appointment of a committee to manage such Participant’s
affairs, or (ii) following the Participant becoming substantially unable, by
reason of a condition of physical or mental health, for a period of three
consecutive months or more, or at different times for more than six months in
any one calendar year, to perform the duties of the Participant’s position, all
unvested Performance Share Units recorded in such Participant’s PSU Account
shall continue to vest as contemplated in this Plan and:

 

(a)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all PSUs recorded in such Participant’s
PSU Account as at the last day of active employment of such Participant that had
vested as at the last day of active employment of such Participant; and

 

(b)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all PSUs recorded in the Participant’s PSU
Account as at the last day of active employment of the Participant (and, if
applicable, any PSUs referred to in section 5.2 credited to the Participant’s
PSU Account after such last day of active employment in relation to any PSUs
recorded in such Participant’s PSU Account as at such last day of active
employment) that vest after the last day of active employment of such
Participant, provided that the payment provided pursuant to section 6.1 shall be
prorated to reflect the percentage of the Vesting Period which the period,
commencing on the Grant Date and ending on the last day of active employment of
such Participant, bears to the Vesting Period.

 

23 

 

  

For purposes of the calculation in section 7.1(b), if the last day of active
employment occurs other than on the last day of any month, it shall be deemed to
have occurred as of the last day of the month during which the last day of
active employment occurred. In addition, as contemplated in section 7.6, except
as may be otherwise determined by the Board or the Committee, any Period of
Absence during any Vesting Period, prior to the date of termination of the
Participant’s employment with the Corporation or an Affiliate, shall be
considered as active employment for the purposes of section 7.1(b).

 

7.2Termination with Cause

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the termination by the Corporation or an
Affiliate of a Participant’s employment for Cause:

 

(a)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all PSUs recorded in such Participant’s
PSU Account as at the last day of active employment of such Participant that had
vested as at the last day of active employment of such Participant; and

 

(b)all PSUs recorded in the Participant’s PSU Account as at the last day of
active employment of such Participant that had not vested prior to the last day
of active employment of such Participant shall not vest and shall be forfeited
and cancelled without payment.

 

7.3Resignation

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the voluntary termination by any
Participant of such Participant’s employment with the Corporation or an
Affiliate other than as a result of the retirement of the Participant in
accordance with the normal retirement policy of the Corporation (or, if
applicable, an Affiliate):

 

(a)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all PSUs recorded in such Participant’s
PSU Account as at the last day of active employment of such Participant that had
vested as at the last day of active employment of such Participant; and

 

(b)all PSUs recorded in the Participant’s PSU Account as at the last day of
active employment of such Participant that had not vested prior to the last day
of active employment of such Participant shall not vest and shall be forfeited
and cancelled without payment.

 

24 

 

  

7.4Retirement

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the termination by any Participant of
such Participant’s employment with the Corporation or an Affiliate as a result
of the Retirement of the Participant, all unvested PSUs recorded in the
Participant’s PSU Account shall continue to vest as contemplated in this Plan
and:

 

(a)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all PSUs recorded in such Participant’s
PSU Account as at the last day of active employment of such Participant that had
vested as at the last day of active employment of such Participant; and

 

(b)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all PSUs recorded in the Participant’s PSU
Account as at the last day of active employment of the Participant (and, if
applicable, any PSUs referred to in section 4.2 or section 5.2 credited to the
Participant’s PSU Account after such last day of active employment in relation
to any PSUs recorded in such Participant’s PSU Account as at such last day of
active employment) that vest after the last day of active employment of such
Participant.

 

7.5Death

 

Except as otherwise determined by the Board or Committee from time to time, in
its sole discretion, in the event of termination of a Participant’s employment
with the Corporation or an Affiliate as a result of the death of the
Participant, all unvested PSUs recorded in the Participant’s PSU Account shall
continue to vest as contemplated in this Plan and:

 

(a)the Beneficiary or legal representatives of the Participant will be entitled
to receive payment pursuant to the provision of Article 6 in respect of all PSUs
recorded in such Participant’s PSU Account as at the date of death that had
vested as at the date of death;

 

(b)the Beneficiary or legal representative of the Participant will be entitled
to receive payment pursuant to the provisions of Article 6 in respect of all
PSUs recorded in the Participant’s PSU Account as at the date of death (and, if
applicable, any PSUs referred to in section 4.2 or section 5.2 credited to the
Participant’s PSU Account after the date of death in relation to any PSUs
recorded in such Participant’s PSU Account as at the date of death) that vest
after the date of death; and

 

(c)notwithstanding section 6.1, in respect of all PSUs recorded in such
Participant’s PSU Account as at the date of death that had vested as at the date
of death, and all PSUs recorded in the Participant’s PSU Account as at the date
of death (and, if applicable, any PSUs referred to in section 4.2 or section 5.2
credited to the Participant’s PSU Account after the date of death in relation to
any PSUs recorded in such Participant’s PSU Account as at the date of death)
that vest after the date of death, the Participant will be entitled to receive a
cash payment in an amount equal to the number of such Vested PSUs multiplied by
the Fair Market “Value of one Common Share as at the date of vesting, subject to
the provisions of section 6.1(b), payable by a lump sum payment in cash, net of
all Applicable Tax Withholdings.

 

25 

 

  

7.6Periods of Absence

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event that during any Vesting Period for any
unvested PSUs recorded in any Participant’s PSU Account a Participant
experiences one or more Periods of Absence, whether or not the Participant
receives salary from the Corporation or an Affiliate during such Period of
Absence, subject to the provisions of section 7.1, 7.2, 7.3, 7.4, 7.5 or 7.7,
any Period of Absence during any Vesting Period shall be considered as active
employment for the purposes of Article 6 and this Article 7, and all unvested
PSUs recorded in such Participant’s PSU Account shall continue to vest as
contemplated in this Plan and the Participant will be entitled to receive
payment pursuant to the provisions of Article 6 in respect of all PSUs recorded
in the Participant’s PSU Account that vest as provided in the Plan.

 

7.7Transfer of Employment

 

A Participant ceasing to be an employee of the Corporation or of an Affiliate
shall not be considered a termination of employment for the purposes of this
Plan so long as the Participant continues to be an employee of the Corporation
or of an Affiliate.

 

ARTICLE 8

NO RIGHTS AS SHAREHOLDER

 

8.1No Rights as holder of Common Shares

 

For greater certainty, nothing in this Plan, the Board Guidelines, the Committee
Guidelines, any Grant Agreement or Grant Letter, nor any election made pursuant
to this Plan nor any action taken hereunder shall confer on any Participant any
claim or right to be issued Common Shares, on account of PSUs credited to the
Participant’s PSU Account or otherwise, and under no circumstances will PSUs
confer on any Participant any of the rights or privileges of a holder of Common
Shares including, without limitation, the right to exercise any voting rights,
dividend entitlement, rights of liquidation or other rights attaching to
ownership of Common Shares. For greater certainty, unless the Board or Committee
otherwise determines, the PSUs shall be considered equivalent to Common Shares
for purposes of determining whether a Participant is complying with or
satisfying any share ownership guidelines that may be adopted by the Board or
any committee of the Board from time to time.

 

ARTICLE 9

ADMINISTRATION OF PLAN

 

9.1Administration

 

Unless otherwise determined by the Board or as otherwise specified herein:

 

26 

 

  

(a)this Plan will be administered by the Committee; and

 

(b)subject to section 6.4, the Committee will have full power and authority to
administer this Plan and exercise all the powers and authorities granted to it
under this Plan or which it, in its discretion, considers necessary or desirable
in the administration of this Plan, including, but not limited to, the authority
to:

 

(i)construe and interpret any provision hereof and decide all questions of fact
arising in connection with such construction and interpretation; and

 

(ii)make such determinations and take all steps and actions as may be directed
or permitted by this Plan and take such actions or steps in connection with the
administration of this Plan as the Committee, in its discretion, may consider or
determine are necessary or desirable.

 

9.2Delegation

 

(a)The Committee, in its discretion, may delegate or sub-delegate to the
Corporation, any director, officer or employee of the Corporation or any third
party service provider which may be retained from time to time by the
Corporation, such powers and authorities to administer this Plan and powers and
authorities and responsibilities in connection with the administration of this
Plan or administrative functions under this Plan and to act on behalf of the
Committee and in accordance with the determinations of the Committee and
Committee Guidelines to administer this Plan and implement decisions of the
Committee and the Board as the Committee may consider desirable and determine
the scope of such delegation or sub-delegation in its discretion.

 

(b)Subject to the power and authority of the Board or Committee as set out
herein, and any Board Guidelines or Committee Guidelines from time to time
established and in effect, the executive officers of the Corporation shall have
power and authority to administer this Plan, under the authority of the
Committee, as its delegate, and have power to make recommendations to the
Committee in the exercise of its powers and authority hereunder.

 

9.3Employment of Agents

 

The Corporation may from time to time employ persons to render advice with
respect to this Plan and appoint or engage accountants, lawyers or other agents,
including any third party service provider or personnel it may consider
necessary or desirable for the proper administration of this Plan. Without
limiting the generality of the foregoing, the Corporation may appoint or engage
any administrator or administrative agent as the Committee may approve from time
to time to assist in the administration of this Plan and to provide record
keeping, statement distribution and communication support for this Plan.

 

27 

 

  

9.4Record Keeping

 

The Corporation shall keep, or cause to be kept, accurate records of all
transactions hereunder in respect of Participants and PSUs credited to any
Participant’s PSU Account. The Corporation may periodically make or cause to be
made appropriate reports to each Participant concerning the status of the
Participant’s PSU Account in such manner as the Committee may determine or
approve and including such matters as the Committee may determine or approve
from time or as otherwise may be required by Applicable Laws.

 

9.5Board Guidelines

 

The Board, in its discretion, may from time to time adopt, establish, approve,
amend, suspend, rescind, repeal or waive such rules, regulations, policies,
guidelines and conditions (“Board Guidelines”) in relation to the administration
of this Plan as the Board, in its discretion, may determine are desirable,
within any limits, if applicable, imposed under Applicable Laws.

 

9.6Committee Guidelines

 

Subject to the exercise by the Board of the powers and authority of the Board as
set out herein, and the Board Guidelines from time to time established and in
effect, the Committee may from time to time adopt, establish, amend, suspend,
rescind or waive such rules, regulations, policies, guidelines and conditions
(“Committee Guidelines”) for the administration of this Plan, including
prescribing, specifying or approving forms or documents relating to this Plan,
as the Committee, in its discretion, may determine are desirable, within any
limits, if applicable, imposed under Applicable Laws, including, without
limitation, in order to comply with the requirements of this Plan or any Board
Guidelines or in order to conform to any law or regulation or to any change in
any law or regulation applicable to this Plan.

 

9.7Interpretation and Liability

 

(a)Any questions arising as to the interpretation and administration of this
Plan may be determined by the Committee. Absent manifest error, the Committee’s
interpretation of this Plan, and any determination or decision by the Board or
the Committee and all actions taken by the Board or the Committee or any person
to whom the Committee may delegate administrative duties and powers hereunder,
pursuant to the powers vested in them, shall be conclusive and binding on all
parties concerned, including the Corporation and each Participant and his or her
Beneficiaries and legal representatives. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in this Plan in such manner
and to such extent as the Committee may determine is necessary or advisable. The
Committee may as to all questions of accounting rely conclusively upon any
determinations made by the auditors or accountants of the Corporation.

 

28 

 

  

(b)Neither the Board, the Committee, nor any member thereof, nor any officer,
employee or other representative of the Corporation, nor any third party service
provider which may be retained from time to time by the Corporation in
connection with the administration of this Plan or administrative functions
under this Plan, nor any officer, employee, agent or other representative of any
such service provider, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with this Plan
and the Board, the Committee, their members and the officers and employees and
agents and other representatives of the Corporation and any such third party
service provider (and any agents or nominees thereof) shall be entitled to
indemnification by the Corporation in respect of any claim, loss, damage or
expense (including legal fees and disbursements) arising therefrom to the
fullest extent permitted by laws.

 

9.8Legal Compliance

 

(a)The administration of this Plan, including, without limitation, crediting of
PSUs and payment or satisfaction of PSUs, purchase of Common Shares pursuant to
section 6.2, and, if applicable, issuance of Common Shares pursuant to
section 6.3, shall be subject to compliance with Applicable Laws.

 

(b)Without limiting the generality of the foregoing or any other provision
hereof, the Corporation may require such documentation or information from
Participants, and take such actions (including disclosing or providing such
documentation or information to others), as the Committee or any executive
officer of the Corporation may from time to time determine are necessary or
desirable to ensure compliance with all applicable laws and legal requirements,
including all Applicable Laws and any applicable provisions of the Income Tax
Act (Canada), the United States Internal Revenue Code of the United States of
America and the rules and authority thereunder, or income tax legislation of any
other jurisdiction, as the same may from time to time be amended, the terms of
this Plan and any agreement, indenture or other instrument to which the
Corporation is subject or is a party.

 

(c)Each Participant shall acknowledge and agree (and shall be conclusively
deemed to have so acknowledged and agreed by executing any Grant Agreement or
Grant Letter) that the Participant will, at all times, act in strict compliance
with Applicable Laws and all other rules and policies of the Corporation,
including any insider trading policy of the Corporation in effect at the
relevant time, applicable to the Participant in connection with this Plan and
will furnish to the Corporation all information and documentation or
undertakings as may be required to permit compliance with Applicable Laws.

 

29 

 



 

(d)The purchase of any Common Shares on behalf of any Participant pursuant to
the provisions of this Plan, and the issuance of any Common Shares pursuant to
the provisions of this Plan, shall be subject to the requirement that, if at any
time the Committee, or legal counsel to the Corporation, determines that the
registration, listing or qualification of Common Shares to be issued pursuant to
the provisions of this Plan or purchased pursuant to the provisions of this Plan
upon any securities exchange or under any Canadian or foreign federal, state,
provincial, local or other law, or the consent or approval of any governmental
regulatory body, or securities exchange, is necessary or desirable as a
condition of, or in connection with, the award of any PSUs, the purchase of
Common Shares in relation thereto pursuant to section 6.2, the issuance of any
Common Shares pursuant to section 6.3, or any transfer of Common Shares which
may be held by or on behalf of a Participant, the Committee may, by notice to
any Participant, impose a requirement that no Common Shares may purchased
pursuant to section 6.2, or issued pursuant to section 6.3, or that no Common
Shares which may be acquired by or on behalf of the Participant pursuant to
section 6.2 or issued pursuant to section 6.3 in connection with any PSUs may be
sold or transferred, unless and until such registration, listing, qualification,
consent or approval shall have been effected or obtained free of any condition
not acceptable to the Committee. If Common Shares may not be purchased under
section 6.2 or issued pursuant to section 6.3 as provided in this
section 9.8(d), then the payment required to be made pursuant to section 6.1
that is not applied to purchase Common Shares pursuant to section 6.2 or
satisfied by the issuance of Common Shares pursuant to section 6.3, shall be
paid by a lump sum payment in cash, net of Applicable Tax Withholding. The
Corporation may from time to time take such steps as the Committee may from time
to time determine are necessary or desirable to restrict transferability of any
Common Shares that may be acquired by or on behalf of any Participant pursuant
to section 6.2 or issued pursuant to section 6.3, in order to ensure compliance
with Applicable Laws, including the endorsement of a legend on any certificate
representing Common Shares so acquired or issued to the effect that the
transferability of such Common Shares is restricted. Nothing herein shall be
deemed to require the Corporation to take any action, or refrain from taking any
action or to apply for or to obtain any registration, listing, qualification,
consent or approval in order to comply with any condition of any law or
regulation applicable to the purchase of any Common Shares under section 6.2 or
issuance of any Common Shares under section 6.3.

 

(e)Without limiting the generality of the foregoing, to the extent possible,
Applicable Laws may impose reporting or other obligations on the Corporation or
Participants in relation to this Plan, which requirements may, for example,
require the Corporation or Participants to identify holders of PSUs, or report
the interest of Participants in PSUs. In addition, to assist Participants with
their reporting obligations and to communicate information about awards to the
market, the Corporation may (but shall not be obliged to) disclose the existence
and material terms of this Plan and PSUs credited hereunder in information
circulars or other publicly filed documents and file issuer grant reports in
respect of awards of PSUs pursuant to insider reporting requirements under
Applicable Laws.

 

(f)Each Participant shall provide the Corporation with all information
(including personal information) and undertakings as may be required in
connection with the administration of this Plan and compliance with Applicable
Laws and applicable provisions of income tax laws. The Corporation may from time
to time disclose or provide access to such information to any administrator or
administrative agent or other third party service provider that may be retained
from time to time by the Corporation, in connection with the administration of
this Plan or administrative functions under this Plan and, by participating in
this Plan, each Participant acknowledges, agrees and consents to information
being disclosed or provided to others as contemplated in this section 9.8.

 

30 

 

  

9.9Compliance with Income Tax Requirements

 

(a)In taking any action hereunder, or in relation to any rights hereunder, the
Corporation and each Participant shall comply with all provisions and
requirements of any income tax legislation or regulations of any jurisdiction
which may be applicable to the Corporation or Participant, as the case may be.

 

(b)The Corporation and, if applicable, Affiliates, may withhold, or cause to be
withheld, and deduct, or cause to be deducted, from any payment to be made under
this Plan, or any other amount payable to a Participant, a sufficient amount to
cover withholding of any taxes required to be withheld by any Canadian or
foreign federal, provincial, state or local taxing authorities or other amounts
required by law to be withheld in relation to awards and payments contemplated
in this Plan.

 

(c)The Corporation may adopt and apply such rules and requirements and may take
such other action as the Board or Committee may consider necessary, desirable or
advisable to enable the Corporation and Affiliates and any third party service
provider (and their agents and nominees) and any Participant to comply with all
federal, provincial, foreign, state or local laws and obligations relating to
the withholding of tax or other levies or compensation and pay or satisfy
obligations relating to the withholding or other tax obligations in relation to
PSUs (including Dividend Equivalents), distributions or payments contemplated
under this Plan.

 

(d)Each Participant (or the Participant’s Beneficiary or legal representatives)
shall bear any and all income or other tax imposed on amounts paid or
distributed to the Participant (or the Participant’s Beneficiary or legal
representatives) under this Plan. Each Participant (or the Participant’s
Beneficiary or legal representatives) shall be responsible for reporting and
paying all income and other taxes applicable to or payable in respect of PSUs
credited to the Participant’s PSU Account (including PSUs credited as Dividend
Equivalents) and transactions involving Common Shares which may be purchased
pursuant to section 6.2 or issued pursuant to section 6.3 and held by any
trustee, administrator, broker or other person on the Participant’s behalf, or
distributions in respect thereof, including, without limitation, any taxes
payable on (i) any transfer of Common Shares held on behalf of the Participant
to the Participant; (ii) distributions paid on Common Shares held by or on
behalf of the Participant; and (iii) the sale or other disposition of Common
Shares held by or on behalf of the Participant.

 

(e)Notwithstanding any other provision of this Plan, any Board Guidelines or
Committee Guidelines or any Grant Agreement or Grant Letter or any election made
pursuant to this Plan, the Corporation does not assume any responsibility for
the income or other tax consequences for Participants under this Plan or in
respect of amounts paid to any Participant (or the Participant’s Beneficiary or
legal representatives) under this Plan.

 

31 

 

  

(f)If the Board or Committee or any executive officer of the Corporation so
determines, the Corporation shall have the right to require, prior to making any
payment under this Plan, payment by the recipient of the excess of any
applicable Canadian or foreign federal, provincial, state, local or other taxes
over any amounts withheld by the Corporation, in order to satisfy the tax
obligations in respect of any payment under this Plan. Without limiting the
generality of the foregoing, if the Board or Committee or any executive officer
of the Corporation so determines, the Corporation shall have the right to
require that (i) any certificate representing Common Shares to which a
Participant is entitled upon the purchase of Common Shares pursuant to
section 6.2 or issuance of Common Shares pursuant to section 6.3 be delivered to
the Corporation as security for the payment of any obligation contemplated in
this section 9.8, (ii) any Common Shares (and share certificates representing
such shares) purchased pursuant to section 6.2 or issued pursuant to section 6.3
having a fair market value at the date of purchase of such Common Shares which
is equal to the obligations contemplated in this section 9.8, be retained by or
delivered to the Corporation, with authority of the Corporation to sell such
Common Shares in order to satisfy the obligations contemplated under this
section 9.8, or (iii) any broker, broker dealer, trustee, administrator,
administrative agent or other person purchasing Common Shares on behalf of a
Participant pursuant to section 6.2 to sell a number of such Common Shares
sufficient to realize an amount sufficient to pay any obligation contemplated in
this section 9.8, and to withhold from the proceeds realized from such sale, or
any other sale of any Common Shares acquired pursuant to section 6.2 on behalf
of the Participant, an amount sufficient to satisfy the obligations referred to
in this section 9.8, and to pay such amount to the Corporation.

 

(g)If the Corporation does not withhold from any payment, or require payment of
an amount by a recipient, sufficient to satisfy all income tax obligations, the
Participant (or the Participant’s Beneficiary or legal representatives) shall
make reimbursement, on demand, in cash, of any amount paid by the Corporation in
satisfaction of any tax obligation.

 

(h)The obligations of the Corporation to make any payment under this Plan shall
be subject to currency or other restrictions imposed by any government or under
any applicable laws.

 

32 

 

  

9.10Unfunded Obligation

 

The obligation to make payments that may be required to be made under this Plan
will be an unfunded and unsecured obligation of the Corporation. This Plan, or
any provision hereunder, shall not create (or be construed to create) any trust
or other obligation to fund or secure amounts payable under this Plan in whole
or in part and shall not establish any fiduciary relationship between the
Corporation (or the Board, the Committee, or any other person) and any
Participant or any other person. Any liability of the Corporation to any
Participant with respect to any payment required to be made under this Plan
shall constitute a general, unfunded, unsecured obligation, payable solely out
of the general assets of the Corporation, and no term or provision in this Plan,
the Board Guidelines, the Committee Guidelines nor any Grant Agreement or Grant
Letter nor any election made pursuant to this Plan nor any action taken
hereunder shall be construed to give any person any security, interest, lien or
claim against any specific asset of the Corporation. To the extent any person,
including a Participant, holds any rights under this Plan, such rights shall be
no greater than the rights of an unsecured general creditor of the Corporation.

 

9.11Amendment, Suspension, Termination

 

(a)Subject to sections 6.4, 6.6, and 9.11(b), the Board or Committee may from
time to time amend this Plan in any manner without the consent or approval of
any Participant and, subject to section 9.11(e) without the consent or approval
of shareholders of the Corporation. For greater certainty, without limiting the
generality of the foregoing, the Board or Committee may amend this Plan as they
consider necessary or appropriate to ensure this Plan continues to comply with
Section 409A and the guidance thereunder. Amendments to this Plan that affect
the issuance or potential issuance of Common Shares from treasury, including,
without limitation amendments to section 6.3 hereof, must be approved by at
least a majority of the Board. Notwithstanding any other provision of this Plan,
no consent to any amendment, suspension or termination of this Plan that
adversely affects PSUs previously credited to a U.S. Participant under
Section 409A shall be required if such amendment, suspension or termination is
considered by the Committee, on the advice of counsel, to be necessary or
desirable to avoid adverse U.S. tax consequences to the U.S. Participant. No
provisions of this Plan nor amendment to this Plan may permit the acceleration
of payments under this Plan to any U.S. Participant contrary to the provisions
of Section 409A.

 

(b)Unless required by Applicable Laws, no amendment contemplated in
section 9.11(a) shall adversely affect the rights of any Participant at the time
of such amendment with respect to PSUs credited to such Participant’s PSU
Account at the time of such amendment without the consent of the affected
Participant. Subject to sections 6.4 and 6.6, the Board or Committee may from
time to time in its discretion, with the consent of a Participant, amend, vary,
modify or in any other way change the entitlement of that Participant or any
provisions of this Plan as applicable to that Participant.

 

(c)The Board or Committee may at any time and from time to time suspend, in
whole or in part, or terminate, this Plan.

 

33 

 

  

(d)If the Board or Committee terminates this Plan, no new PSUs will be credited
to any Participant, but previously credited PSUs shall remain outstanding, be
entitled to Dividend Equivalents as provided under section 4.2, and be paid in
accordance with the terms and conditions of this Plan existing at the time of
termination. This Plan will finally cease to operate for all purposes when the
last remaining Participant receives payment in satisfaction of all PSUs recorded
in such Participant’s PSU Account, or such PSUs terminate as a result of not
vesting, provided that, in the event that any Common Shares have been purchased
pursuant to section 6.2 or issued pursuant to section 6.3 and are held by or on
behalf of a Participant and are subject to any terms or conditions determined or
approved by the Committee pursuant to section 6.2 or 6.3, such terms or
conditions shall survive such termination and continue in force and effect
notwithstanding such termination. The full powers of the Board and the Committee
as provided for in this Plan will survive the termination of this Plan until the
last remaining Participant receives payment in satisfaction of all PSUs recorded
in such Participant’s PSU Account, or such PSUs terminate as a result of not
vesting and any Common Shares that may have been purchased pursuant to
section 6.2 or issued pursuant to section 6.3 and are held by or on behalf of a
Participant which are subject to any terms or conditions determined or approved
pursuant to section 6.2 or 6.3 are no longer subject to such terms or
conditions.

 

(e)If this Plan, including the provisions of this Plan permitting the
Corporation to issue Common Shares under section 6.3, is approved by
shareholders of the Corporation, any amendment of this Plan to:

 

(i)reduce the issue or purchase price for Common Shares issuable under this
Plan;

 

(ii)extend the term of any PSUs held under this Plan where such PSUs entitle or
potentially entitle the holder to be issued Common Shares from treasury under
this Plan;

 

(iii)amend or remove the limits set out in sections 6.3(l) or (m);

 

(iv)increase the maximum number of Common Shares issuable as set out in
section 6.3(i);

 

(v)permit non-employee directors to participate in this Plan and be entitled or
potentially entitled to be issued Common Shares from treasury under this Plan;

 

(vi)permit assignment or transfer of rights or interests under this Plan to be
entitled or potentially entitled to be issued Common Shares from treasury under
this Plan (subject to the right of a Participant to designate one or more
Beneficiaries entitled to receive benefits under this Plan following the death
of the Participant);

 

(vii)amend this section 9.11(e); or

 

(viii)amend other matters that require shareholder approval under the rules or
policies of any stock exchange on which the Common Shares may be listed or
posted for trading;

 

may not be made without approval of shareholders of the Corporation.

 

34 

 

  

9.12Costs

 

Unless otherwise determined by the Board or Committee, the Corporation will be
responsible for all costs relating to the administration of this Plan. For
greater certainty and unless otherwise determined by the Committee, a
Participant shall be responsible for brokerage fees and other administration or
transaction costs relating to the transfer, sale or other disposition of Common
Shares held by or on behalf of the Participant that have been previously
purchased on behalf of the Participant pursuant to section 6.2 or issued
pursuant to section 6.3.

 

9.13No Assignment

 

(a)Subject to the right of a Participant to designate one or more Beneficiaries
entitled to receive benefits under this Plan following the death of the
Participant as expressly set out herein, unless the Board or Committee
specifically determines otherwise, no Participant may assign or transfer any
right or interest under this Plan or any right to payment or benefit under this
Plan or any PSUs granted hereunder, whether voluntarily or involuntarily, by
operation of law (including in the event of bankruptcy or insolvency) or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy, except to the extent otherwise required by Applicable Laws, and
except by will or by the laws of succession or descent and distribution. Except
as required by law, the right to receive a payment or benefit under this Plan is
not capable of being subject to attachment or legal process for the payment of
any debts or obligations or any Participant.

 

(b)Except as hereafter provided, during the lifetime of a Participant, amounts
payable under this Plan to a Participant shall be payable only to such
Participant. In the event of death of a Participant, any amount payable under
this Plan pursuant to section 7.5 shall be paid to the Beneficiaries or personal
representatives of such Participant and any such payment shall be a complete
discharge of the Corporation therefor. In the event a Participant is incapable
of managing the Participant’s own affairs by reason of mental infirmity, any
amount payable under this Plan may be paid to the person charged or appointed by
law to administer the Participant’s affairs.

 

35 

